Exhibit 10.1

 

TRANSITION AGREEMENT

 

This Transition Agreement (the “Agreement”) is made by and between Aon
Corporation, a Delaware Corporation (the “Company”), and Andrew M. Appel (the
“Executive”) concerning the Executive’s separation from employment with the
Company.  The effective date of this Agreement is November 5, 2010 (the
“Effective Date”); provided that this Agreement shall be effective only upon its
approval by the Organization and Compensation Committee of the Company’s board
of directors.

 

WHEREAS, the Company and the Executive are parties to an employment agreement
dated as of July 15, 2005, as amended from time to time (the “Employment
Agreement”);

 

WHEREAS, as of the date hereof the Executive is employed as the Company’s chief
operating officer;

 

WHEREAS, the Company and the Executive now desire to enter into an agreement
setting forth the terms of the Executive’s continued employment with the Company
to transition his duties, his separation from employment with the Company, and
the rights and duties of the parties after they enter into this Agreement.

 

NOW, THEREFORE, in consideration of the mutual promises and agreements set forth
herein, and other good and valuable consideration, the Company and the Executive
hereby agree as follows:

 

1.             Termination without Cause.  The Company hereby notifies the
Executive pursuant to Section 4(d) of the Employment Agreement that the Company
is terminating his employment without “cause” (as such term is defined therein)
effective December 31, 2010 (the “Termination Date”).  However, as of the
Effective Date, the Executive hereby resigns his position as an officer of the
Company, and any other affiliate of the Company, and his position on all
committees thereof, including the Company’s Executive Committee.

 

2.             Transition Duties.

 

(a)           During the period beginning on the Effective Date and continuing
through December 31, 2010 (the “Transition Period”), the Executive shall
continue as an employee of the Company, but shall not be required to perform any
set number of hours of work per week, but rather shall be available to perform
such transitional duties as may be reasonably requested from time to time by the
Company’s Chief Executive Officer (“CEO”).

 

(b)           The Executive and the Company agree that following the Effective
Date, the Executive shall not be providing services equal to at least twenty
percent of the level performed prior to the Effective Date, and therefore the
Executive shall upon the Effective Date incur a “separation from service” within
the meaning of Section 409A of the Internal Revenue Code of 1986, as amended and
the treasury regulations and guidance thereunder (“Section 409A”).

 

3.             Salary and Benefits through Termination Date.  During the
Transition Period, the Executive will:  (i) continue to receive his base salary
at a rate equal to $950,000 per year;

 

--------------------------------------------------------------------------------


 

(ii) remain eligible for participation in and benefits under all welfare benefit
plans offered to executives of the Company during such period (including health,
life and disability insurance) on the same terms as offered to executives of the
Company generally, with COBRA continuation thereafter as applicable, and
(iii) remain a participant in the qualified and non-qualified retirement plans
and arrangements of the Company in which the Executive participates as of the
Effective Date.  Notwithstanding the foregoing, the Executive acknowledges and
agrees that he hereby waives eligibility and participation in the Company’s
annual bonus program, the Executive Committee Incentive Plan, for the entirety
of calendar year 2010, inclusive of the Transition Period.

 

4.             Outstanding Equity Awards.

 

(a)           During the Transition Period and subject to compliance with
Sections 7 and 8 below, the Executive shall continue to vest in certain stock
options, restricted share units, and performance share units pursuant to the
terms and conditions of the plans and programs under which the awards were
granted.  For the avoidance of doubt, the Executive will be deemed to have
satisfied the vesting requirements for the full fourth quarter of 2010 in
connection with awards under the Company’s Leadership Performance Programs and
the Aon Benfield Performance Program. Restricted share units and performance
share units which vest under this Section 4(a) shall be delivered on their
regularly scheduled settlement date or, only to the extent required by
Section 409A, on the six-month anniversary of the Effective Date.

 

(b)           Subsequent to the Termination Date, and subject to compliance with
Sections 7 and 8 below, the Executive shall continue to vest only in the
restricted stock units awarded to him from time to time pursuant to the
Company’s Incentive Stock Program.

 

(c)           All other restricted stock units, performance share units and
stock options previously granted to Executive which will not vest on or before
the Termination Date shall be forfeited and cancelled as of the Termination
Date.

 

5.             Additional Consideration.  In addition to the compensation and
benefits provided under Sections 3 and 4 and as consideration for the Executive
waiving his right to compensation due for 2011 and 2012, and by executing,
delivering to the Company and not revoking a release of claims in the form
attached to this Agreement as Attachment A (the “Release”) within twenty-one
days following the Termination Date and the Executive’s compliance with the
covenants set forth in Sections 7 and 8 below, the Company agrees to provide the
Executive the following:

 

(a)           a lump sum payment of $4,263,000, subject to applicable
withholdings, payable on the sixth-month anniversary of the Effective Date;

 

(b)           enclosed office space and secretarial assistance in the Aon Center
through the earlier of September 30, 2011, or the date as of which the Executive
becomes employed full-time by another employer;

 

(c)           provided the Executive (and his dependents, if applicable) elects
continuation coverage under COBRA under the Company’s group health plan on and
after the Termination Date, and provided the Executive (and his dependents, if
applicable) remains

 

2

--------------------------------------------------------------------------------


 

eligible for such continuation coverage, the Company shall reimburse the
Executive for (i) the difference between the premium rate the Employee (and if
applicable his dependents) are required to pay under COBRA and the rate the
Employee would pay for similar coverage as an active employee of the Company
through September 30, 2011 and (ii) the cost of participation in the Company’s
executive physical program through the Center for Partnership Medicine at
Northwestern Memorial Hospital, which payment or reimbursement will be reported
as taxable income to the Executive;

 

(d)           reimburse the Executive for reasonable legal fees and expenses
incurred by the Executive in the negotiation and documentation of this Agreement
up to a maximum of $17,500.  All such fees and expenses will be paid by the
Company within thirty (30) days after the Company’s receipt of the invoices
therefor; and

 

(e)           provide the Executive with the Company’s standard executive-level
outplacement assistance with Challenger Gray for the 2011 calendar year.

 

6.             Return of Property.  The Executive agrees that upon the later of
(i) within seven (7) days after he finally vacates the AON’s offices property or
(ii) October 7, 2011, he shall return to the Company all property of the Company
in his possession, custody or control, including but not limited to the
originals and copies of any information provided to or acquired by the Executive
in connection with the performance of his duties for the Company, including but
not limited to files and documents (including paper files and documents, as well
as all electronic, digital, or magnetic files or documents, and files or
documents stored in any other format), no matter how produced or reproduced, all
computer equipment, programs and files, and all office keys and access cards, it
being hereby acknowledged that all of said items are the sole and exclusive
property of the Company.  In addition, the Executive shall surrender to the
Company all records, memoranda, notes, plans, reports, computer tapes and
software and other documents and data which constitute Confidential Information
on the Effective Date, which he possess or has under his control.

 

7.             Restrictive Covenants.

 

(a)           The Executive acknowledges and agrees that from the Effective Date
and for a period of two years thereafter (the “Noncompetition Period”) he shall
not in any manner, directly or indirectly through any person, firm, or
corporation, alone or a member of a partnership or as an officer, director,
stockholder, investor or employee of or consultant to any other corporation or
enterprise or otherwise, engage or be engaged, or assist any consultant to any
other person, firm corporation or enterprise in engaging or being engaged in the
business of insurance brokerage, re-insurance brokerage, or employee benefits or
human resources consulting (exclusive of management consulting) (the “Business”)
anywhere in the world in which the Company operates.  Executive agrees and
acknowledges that the Executive was engaged in the Business while employed by
the Company, and if the Executive engaged in such Business during the
Noncompetition Period it would damage the Company’s business and reputation. 
Executive agrees that the covenants contained in this Section 7(a) will not
prohibit him from earning a livelihood.

 

3

--------------------------------------------------------------------------------


 

(b)           The Executive further agrees that from the Effective Date and for
a period of two years thereafter he shall not in any manner, directly or
indirectly, induce or attempt to induce any employee of the Company or any of
its subsidiaries to terminate or abandon his or her employment for any purposes
whatsoever.

 

(c)           Nothing in this Section 7 shall prohibit the Executive from being
(i) a stockholder in a mutual fund or a diversified investment company or (ii) a
passive owner of not more than two percent of the outstanding stock of any class
of a corporation, any securities of which are publicly traded, so long as
Executive has no active participation in the business of such corporation.

 

(d)           If at any time of enforcement of this Section 7, a court holds
that the restrictions stated herein are unreasonable under circumstances then
existing, the parties hereto agree that the maximum period, scope or
geographical area reasonable under such circumstances shall be substituted for
the stated period scope or area and that the court shall be allowed to revise
the restrictions contained herein to cover the maximum period, scope and area
permitted by law.  This Agreement shall not authorize a court to increase or
broaden any of the restrictions in this Section 7.

 

(e)           The Company and the Executive agree that the payments to be made
and the benefits to be provided by the Company to the Executive pursuant to
Sections 3 and 4 hereof shall be made and provided in consideration of the
Executive’s agreements contained in Section 7 hereof.  In the event that the
Executive shall commit a material breach of any provision of Section 7 or 8
hereof, the Company shall be entitled immediately to terminate the Executive’s
employment and upon such termination the Company shall have no further liability
to the Executive under Sections 3and 4 hereof to the extent such benefits or
payments have not been fully paid or provided to the Executive.  Once paid or
provided, the benefits and payments pursuant to Sections 3and 4 hereof shall not
be subject to forfeiture or any form of “clawback” provision pursuant to this
Section 7.  Notwithstanding the foregoing, a breach of Section 7 or 8 hereof by
the Executive will result in the forfeiture of payments and benefits described
in Section 5 hereof solely as outlined in Section 12(b) hereof.

 

(f)            The restrictions set forth in subparts (a) through (c) of this
Section 7 may be waived at the sole discretion of the CEO if such waiver is set
forth in writing and signed by the CEO or consent shall be deemed granted if,
after ten (10) business days, the CEO fails to respond to the Executive’s
request for a waiver.  In any event, such consent shall not be unreasonably
withheld. In the instance of an objection, the CEO’s reasons for denying the
Executive such a waiver shall be placed in detail in writing to the Executive
pursuant to paragraph 13 herein.

 

8.             Confidentiality.  The Executive shall not, at any time during the
Transition Period, or thereafter, make use of or disclose, directly or
indirectly, any (a) trade secret or other confidential or secret information of
the Company or of an of its subsidiaries or (b) other technical, business
proprietary or financial information of the Company or of any of its
subsidiaries not available to the public generally or to the competitors of the
Company or to the competitors of any of its subsidiaries (“Confidential
Information”) except to the extent that such Confidential Information
(i) becomes a matter of public record or is published in newspaper,

 

4

--------------------------------------------------------------------------------


 

magazine or other periodical available to the general public, other than as a
result of any act or omission of the Executive, (ii) is required to be disclosed
by any law, regulation or order of any court or regulatory commission,
department or agency, provided that the Executive gives prompt notice of such
requirement to the company to enable the Company to seek an appropriate
protective order, or (iii) is necessary to perform properly the Executive’s
duties under this Agreement.  Promptly following the Termination Date the
Executive shall surrender to the Company all records, memoranda, notes, plans,
reports, computer tapes and software and other documents and data which
constitute Confidential Information on the Termination Date, which he possesses
or has under his control.

 

9.             Cooperation.  The Executive agrees to cooperate with the Company
during the Transition Period and thereafter by making himself reasonably
available to testify on behalf of the Company in any action, suit, or
proceeding, whether civil, criminal, administrative, or investigative, and to
assist the Company in any such action, suit, or proceeding, including by
providing information and meeting and consulting with the Company’s Board of
Directors or its representatives or counsel, or representatives or counsel to
the Company, as reasonably requested; provided, however, that the same does not
materially interfere with his then-current professional activities.  If the
Executive’s cooperation is required in excess of two full business days, the
Company agrees to reimburse the Executive at a rate of $530 per hour for any
additional time.  The Company also agrees to reimburse the Executive for all
reasonable expenses actually incurred in connection with his provision of
testimony or assistance.

 

10.           Indemnification.  The Company agrees to continue and maintain a
directors and officers liability insurance policy covering the Executive during
the Transition Period and during any applicable statute of limitations period,
to the extent the Company provides such coverage for its other executive
officers and/or members of its Board of Directors.

 

11.           Assignability and Binding Nature.  This Agreement is not
assignable by either party except as permitted herein.  This Agreement shall be
binding upon and inure to the benefit of the parties and their respective
successors, heirs (in the case of the Executive) and permitted assigns.  No
rights or obligations of the Company under this Agreement may be assigned or
transferred by the Company except that such rights or obligations may be
assigned or transferred in connection with the sale or transfer of all or
substantially all of the assets of the Company, provided that the assignee or
transferee is the successor to all or substantially all of the assets of the
Company and such assignee or transferee assumes the liabilities, obligations and
duties of the Company, as contained in this Agreement, either contractually or
as a matter of law.  The Company further agrees that, in the event of a sale or
transfer of assets as described in the preceding sentence, it shall cause such
assignee or transferee to expressly assume the liabilities, obligations and
duties of the Company hereunder.  No rights or obligations of the Executive
under this Agreement may be assigned or transferred by him other than his rights
to compensation and benefits, which may be transferred only by will or operation
of law, and as provided in Section 12(d).

 

12.           Death, Disability; Termination; Beneficiaries.

 

(a)           In the event of the Executive’s death, his beneficiaries shall be
entitled to the compensation and benefits that would otherwise have been
provided to the Executive (to the

 

5

--------------------------------------------------------------------------------


 

extent not yet then provided) under this Agreement, excluding the provision of
welfare benefits (but subject to normal COBRA continuation rights).

 

(b)           In the event either (i) the Company terminates the Executive’s
employment for Cause (as defined below) during the Transition Period or (ii) the
CEO reasonably determines that facts exist to support a finding that prong
(ii) or (iii) of such Cause definition have been satisfied at any time after the
Transition Period but prior to the six-month anniversary of the Effective Date
hereof, the Company shall be relieved of all obligations to provide salary or
continuation of benefits under Section 3, or the additional consideration under
Section 5, and Executive shall not be entitled to vest in any equity under
Section 4 hereof.  In all other cases, if during the Transition Period the
Company terminates the Executive’s employment, other than for Cause, or in the
event of the Executive’s inability to perform his duties under this Agreement
due to physical or mental illness, injury or other disability, the Executive
shall be entitled to the compensation and benefits provided to him under this
Agreement to the extent not yet then provided.  Such a termination shall be
deemed a termination by the Company without Cause for purposes of the
compensation and benefit arrangements of the Company not specifically governed
by this Agreement.  For purposes of this Agreement the Company may terminate the
Executive’s employment for Cause if (i) the Executive fails or refuses to
perform any duties reasonably assigned to him under Section 2, (ii) Executive
breaches Section 7 or 8 of this Agreement or (iii) Executive is convicted of a
felony.  This Section 12(b) shall not operate as a forfeiture or “clawback”
provision with respect to any benefits or payments made by the Company to the
Executive under this Agreement where a finding of Cause is made, or could have
been made under the facts and circumstances, after the sixth month anniversary
of the Effective Date of this Agreement.

 

(c)           In the event that the Company reasonably determines that the
Executive has materially breached or is in breach of his obligations under this
Agreement, which breach remains uncured thirty (30) days after the Executive’s
receipt from the Company of written notice of such breach which notice shall
provide in detail, reasonable steps to be taken to cure, (or, if such cure would
reasonably require more than thirty (30) days, then if the Executive has failed
to take substantial steps to cure such breach in a timely manner), the Company’s
obligations under this Agreement shall immediately terminate.

 

(d)           The Executive shall be entitled, to the extent permitted under any
applicable law, to select and change a beneficiary or beneficiaries to receive
any compensation or benefit payable hereunder following his death by giving the
Company written notice thereof.  In the event there is no such named
beneficiary, or no surviving named beneficiary, such compensation and benefits
shall be paid to the Executive’s estate.  In the event of the Executive’s death
or a judicial determination of his incompetence, reference in this Agreement to
the Executive shall be deemed, where appropriate, to refer to his beneficiary,
estate or other legal representative.

 

13.           Notices.  Any notices or other communications given hereunder by
either party shall, in every case, be in writing and shall be deemed properly
served if (a) delivered personally, (b) sent by registered or certified mail, in
all such cases with first class postage prepaid, return receipt requested,
(c) delivered to a nationally recognized overnight courier service or (d) sent
by

 

6

--------------------------------------------------------------------------------


 

facsimile or other means of electronic transmission (with a copy sent by
first-class mail) to the other party at the addresses set forth below:

 

If to the Corporation:

Aon Corporation

 

200 E. Randolph Street

 

Chicago, Illinois 60601

 

Attention: General Counsel

 

 

If to the Executive:

At his address per the

 

records of the Company.

 

 

 

With a copy to:

 

 

 

Jonathan Sack, Esq.

 

Sack & Sack

 

110 East 59th Street, 19th Floor

 

New York, NY 10022

 

or such other address as may hereafter be specified by notice given pursuant to
this Section.  Date of service of any such notice shall be (w) the date such
notice is personally delivered, (x) two (2) business days after the date of
mailing if sent certified or registered mail, (y) one (1) business day after the
date of delivery to the overnight courier service if sent by overnight courier,
and (z) when sent, if sent by facsimile or other means of electronic
transmission, between 9:00 A.M. and 5:00 P.M. Central time or the next business
day thereafter if sent after 5:00 P.M. Central time.

 

14.           No disparagement.  The Executive shall not, at any time following
the date of this Agreement, make or publish any derogatory, unfavorable,
negative, disparaging, false, damaging or deleterious written or oral statements
or remarks (including without limitation, the repetition or distribution of
derogatory rumors, allegations, or negative or unfavorable reports or comments)
regarding the Company or any of its affiliates, stockholders or current or
former officers, directors, employees, independent contractors, or agents.  The
Company’s current officers (including any vice presidents or above) and members
of its current Board shall not, at any time following the date of this
Agreement, make any public statements or publish any derogatory, unfavorable,
negative, disparaging, false, damaging or deleterious written or oral statements
or remarks (including without limitation, the repetition or distribution of
derogatory rumors, allegations, or negative or unfavorable reports or comments)
about the Executive.  Nothing in this Section shall be construed to limit the
ability of Executive or the Company’s officers or members of its Board to give
truthful testimony pursuant to valid legal process, including but not limited
to, a subpoena, court order or a government investigative matter.

 

15.           Section Headings.  Section headings contained in this Agreement
are for convenience of reference only and shall not affect the meaning of any
provision herein.

 

16.           Entire Agreement.  This Agreement sets forth the entire
understanding of the parties and supersedes all previous and contemporaneous
written or oral negotiations, commitments, understanding and agreements relating
to the specific subject matter contained herein.  Any failure of the Company or
the Executive to demand full and complete adherence to

 

7

--------------------------------------------------------------------------------


 

one or more of this Agreement’s terms, on one or more occasions, shall neither
be construed as a waiver nor deprive such party of the right at any time to
insist upon strict compliance.  The parties have entered into this Agreement in
the belief that its provisions are valid, reasonable, and enforceable.  However,
if any one or more of the provisions contained in this Agreement shall be held
to be unenforceable for any reason, such unenforceability shall not affect any
other provision of this Agreement, and this Agreement shall be construed as if
such unenforceable provision had never been contained herein.  This Agreement
shall be construed according to its fair meaning, and not strictly for or
against either of the parties hereto.  Any modification of this Agreement must
be made in writing and signed by each of the parties hereto.  This Agreement
shall supersede the Employment Agreement and any other agreement to which the
Company and the Executive are a party regarding termination of his employment
with the Company, including the Change in Control Agreement dated as of
September 19, 2008 by and between Executive and the Company (the “change in
Control Agreement”) or severance plan or agreement.  Executive acknowledges and
agrees that the Change in Control Agreement shall terminate and no longer be
effective on the Effective Date.

 

17.           Enforcement.  The parties hereto agree that the Company and its
subsidiaries would be damaged irreparably in the event that any provisions of
Section 7 or 8 of this Agreement were not performed in accordance with its terms
or were otherwise breached and that money damages would be an inadequate remedy
for any such nonperformance or breach.  Accordingly, the Company and its
successors and permitted assigns shall be entitled, in addition to other rights
and remedies existing in their favor, including liquidated damages provided
herein, to an injunction or injunctions to prevent any breach or threatened
breach of any such provisions and to enforce such provisions specifically
(without posting a bond or other security).  The Executive agrees that he will
submit himself to the personal jurisdiction of the courts of the State of
Illinois in any action by the Company to enforce any provision of Section 7 or 8
of this Agreement.

 

18.           Governing Law.  This Agreement shall be governed by and construed
and enforced in accordance with the internal laws of Illinois without regard to
principles of conflict of laws.  The parties hereto agree to the exclusive
jurisdiction of the state and federal courts of located in Cook
Country, Illinois for the purposes of any court proceeding arising out the this
Agreement.

 

19.           Withholding.  All payments required to be made by the Company
hereunder to the Executive shall be subject to withholding of such amounts
relating to taxes as the Company may reasonably determine it should withhold
pursuant to any applicable law or regulation.

 

20.           Section 409A Compliance.  It is intended that any amounts payable
under this Agreement and the Company’s and Executive’s exercise of authority or
discretion hereunder shall comply with the provisions of Section 409A so as not
to subject the Executive to the payment of interest or any tax penalty which may
be imposed under Section 409A.  Notwithstanding anything contained herein to the
contrary, if, at the Executive’s separation from service, (i) the Executive is a
specified employee as defined in Section 409A and (ii) any of the payments or
benefits provided hereunder constitute deferred compensation under Section 409A,
then, and only to the extent required by such provisions, the date of payment of
such payments or

 

8

--------------------------------------------------------------------------------


 

benefits otherwise provided shall be delayed for a period of six (6) months
following the separation from service.

 

21.           Survival.  Sections 5 though 12, 18 and 19 of this Agreement shall
survive and continue in full force and effect in accordance with their
respective terms, notwithstanding any termination of the Transition Period.

 

*              *              *

 

Signature page follows.

 

9

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first herein above written.

 

 

 

 

AON CORPORATION

 

 

 

 

 

 

/s/ Andrew M. Appel

 

By: /s/ Jeremy G.O. Farmer

ANDREW M. APPEL

 

Its:  Senior Vice President and Head of Human Resources

 

10

--------------------------------------------------------------------------------


 

ATTACHMENT A

 

GENERAL RELEASE OF ALL CLAIMS

 

1.             This document (the “General Release”) is attached to, is
incorporated into, and forms a part of the Transition Agreement dated
                      , 2010 (the “Agreement”) by and between Aon Corporation
(“Aon”) and Andrew M. Appel (the “Executive”).  For valuable consideration, the
adequacy of which is hereby acknowledged, the undersigned Executive, on his own
behalf and on behalf of his heirs, executors, administrators, successors,
representatives and assigns, does herein unconditionally release, waive, and
fully discharge Aon, its affiliates and subsidiaries (including successors and
assigns thereof) (collectively, the “Company”), and all of their respective
past, present and future employees, officers, directors, agents, predecessors,
administrators, representatives, attorneys, and shareholders, and employee
benefit plans, from any and all legal claims, liabilities, suits, causes of
action (whether before a court or an administrative agency), damages, costs,
attorneys’ fees, interest, injuries, expenses, debts, or demands of any nature
whatsoever, known or unknown, liquidated or unliquidated, absolute or
contingent, at law or in equity, which were or could have been filed with any
Federal, state, or local court, agency, arbitrator or any other entity, based
directly or indirectly on the Executive’s employment with and separation from
the Company or based on any other alleged act or omission by or on behalf of the
Company prior to the Executive’s signing this General Release.  Without limiting
the generality of the foregoing terms, this General Release specifically
includes all claims based on the terms, conditions, and privileges of
employment, and those based on breach of contract (express or implied), tort,
harassment, intentional infliction of emotional distress, defamation,
negligence, privacy, employment discrimination, retaliation, discharge not for
just cause, constructive discharge, wrongful discharge, the Age Discrimination
in Employment Act, as amended (the “ADEA”), Executive Order 11,141 (age
discrimination), Title VII of the Civil Rights Act of 1964, as amended, the
Civil Rights Act of 1866 and 1871, 41 U.S.C. §1981 (discrimination), 29 U.S.C.
§206(d)(1) (equal pay), Executive Order 11,246 (race, color, religion, sex and
national origin discrimination), the National Labor Relations Act, the Fair
Labor Standards Act, the Americans with Disabilities Act of 1990, the Family
Medical Leave Act, the Immigration Reform and Control Act, the Vietnam Era
Veterans Readjustment Assistance Act, §§503-504 of the Rehabilitation Act of
1973 (handicap rehabilitation), any federal, state or local fair employment,
human rights wage and hour laws and wage payment laws, and any and all other
Federal, state, local or other governmental statutes, laws, ordinances,
regulations and orders, under common law.  This General Release shall not waive
or release any rights or claims that the Executive may have: (a) under any
compensation or employee benefit plan, program or arrangement (including,
without limitation, obligations to the Executive under the Agreement, any stock
option, stock award or agreements or obligations under any pension, deferred
compensation or retention plan) provided by the Company where the Executive’s
compensation or benefits are intended to continue or the Executive is to be
provided with compensation or benefits, in accordance with the express written
terms of such plan, program or arrangement, beyond the Termination Date (as
defined in the Agreement); (b) rights to indemnification the Executive may have
under the Agreement, any other separate agreement entered into with the Company,
any directors and officers liability insurance, the Company’s By-laws or
Articles of Incorporation, (c) claims for unemployment compensation pursuant to
the terms of applicable state law; or (d) any claims that arise on or after the
effective date of this Release or cannot otherwise be waived by law.

 

A-1

--------------------------------------------------------------------------------


 

2.             The Executive intends this General Release to be binding on his
successors, and the Executive specifically agrees not to file or continue any
claim in respect of matters covered by Section 1 above.  The Executive further
agrees never to institute any suit, complaint, proceeding, grievance or action
of any kind at law, in equity, or otherwise in any court of the United States or
in any state, or in any administrative agency of the United States or any state,
county or municipality, or before any other tribunal, public or private, against
the Company arising from or relating to his employment with or his termination
of employment from the Company and/or any other occurrences to the date of this
General Release, other than a claim challenging the validity of this General
Release under the ADEA or respecting any matters not covered by this General
Release.

 

3.             The Executive is further waiving his right to receive money or
other relief in any action instituted by him or on his behalf by any person,
entity or governmental agency in respect of matters covered by this General
Release.  Nothing in this General Release shall limit the rights of any
governmental agency or the Executive’s right of access to, cooperation or
participation with any governmental agency, including without limitation, the
United States Equal Employment Opportunity Commission.  The Executive further
agrees to waive his rights under any other statute or regulation, state or
federal, which provides that a general release does not extend to claims which
the Executive does not know or suspect to exist in his favor at the time of
executing this General Release, which if known to him must have materially
affected his settlement with the Company.

 

4.             In further consideration of the promises made by the Company in
this General Release, the Executive specifically waives and releases the Company
from all claims the Executive may have as of the date of this General Release,
whether known or unknown, arising under the ADEA.  The Executive further agrees
that:

 

(a)           the Executive’s waiver of rights under this General Release is
knowing and voluntary and in compliance with the Older Workers Benefit
Protection Act of 1990 (“OWBPA”);

 

(b)           the Executive understands the terms of this General Release;

 

(c)           the Company is hereby advising the Executive in writing to consult
with an attorney prior to executing this General Release;

 

(d)           the Company is giving the Executive a period of twenty-one (21)
days within which to consider this General Release;

 

(e)           following the Executive’s execution of this General Release, the
Executive has seven (7) days in which to revoke Executive’s release under the
ADEA and OWBPA by written notice.  An attempted revocation not actually received
by the Company prior to the revocation deadline will not be effective;

 

(f)            the provisions of this General Release with respect to ADEA and
OWBPA shall be void and of no force and effect if the Executive chooses to so
revoke, and if

 

A-2

--------------------------------------------------------------------------------


 

the Executive chooses not to so revoke shall become effective and enforceable
upon the expiration of the revocation period; and

 

(g)           notwithstanding Executive’s revocation of the portions of this
General Release covering the ADEA and OWBPA, upon execution hereof all other
provisions of this General Release shall become effective and shall be
irrevocable.

 

5.             This General Release does not waive rights or claims that may
arise after the date the Executive signs this General Release.  To the extent
barred by the OWBPA, the covenant not to sue contained in Section 2 does not
apply to claims under the ADEA that challenge the validity of this General
Release. The Executive specifically acknowledges that, except as specifically
described above, it is his intention to release all claims known and unknown.

 

6.             To revoke the portions of this General Release covering the ADEA
and OWBPA, the Executive must send a written statement of revocation to the
Company to the address provided in Section 13 of the Agreement.  The revocation
must be received no later than 5:00 p.m. on the seventh (7th) day following the
Executive’s execution of this General Release.  If the Executive does not
revoke, the eighth (8th) day following the Executive’s acceptance will be the
“effective date” of this General Release with respect to the ADEA and OWBPA
provisions, in all other regards, this General Release shall be effective on the
date this General Release is executed by the Executive.

 

7.             Executive’s right to revoke is limited to the ADEA and OWBPA and
shall not be construed as a right to revoke other provisions of this General
Release.  If Executive revokes his release of claims under the ADEA or OWBPA all
remaining terms of this General Release shall continue to have full force and
effect and the General Release shall continue to be enforceable as if the ADEA
and OWBPA release was severed, but the Company shall no longer be obligated to
provide the additional benefits under Section 6 of the Agreement and Executive
shall forfeit the vesting of any equity awards under Section 5 of the Agreement.

 

8.             This General Release shall be governed by the internal laws (and
not the choice of laws) of the State of Illinois.

 

PLEASE READ THIS AGREEMENT CAREFULLY.  IT CONTAINS A RELEASE OF ALL KNOWN AND
UNKNOWN CLAIMS.

 

Date:

 

 

 

 

 

 

ANDREW M. APPEL

 

A-3

--------------------------------------------------------------------------------